Title: To James Madison from Louis-André Pichon, 4 January 1802
From: Pichon, Louis-André
To: Madison, James


Confidentiel
Georgetown 14 nivose an 10e.le 4. janvier 1802.
Le Soussigné a eu l’honneur il y a quelques jours de communiquer à Mr. Madison les motifs qui lui fesaient desirer de voir l’affaire des restitutions avancer afin de pouvoir accélérer le moment où, conformément aux autorisations de Son Gouvernement qui ont été communiquées à Mr. Le Secrétaire d’Etat dans des notes antérieures et auxquelles celui des Etats Unis a declaré déja Sa disposition à concourir, il pourrait Se mettre en possession des propriétés restituables dont les propriétaires ne Sont pas Sur les lieux.

Ces motifs Sont aisés à concevoir dans l’état de discrédit où Se trouve notoirement la lègation Française aux Etats Unis et dans l’impossibilité où elle est de faire le Service indispensable du Gouvernement autrement qu’en fesant les négociations les plus ruineuses et les plus désagréables pour le Soussigné qui en a toute la responsabilité. L’intention du Soussigné est d’appliquer ces fonds au Service dont il est éventuellement chargé et de Solder les reclamans lorsqu’ils Se présenteront en traites Sur le Gouvernement francais.
Le Cn. Pichon a appris de Mr. le Secre. de la Trésorerie que par la manière dont S’était opéré dans certains cas le versement de la moitié revenant aux Etats Unis, une partie de cette espèce de fonds etaît disponible, depuis la promulgation de la Convention, Sans meme une appropriation du Congrès.
Si la chose est ainsi, ce dont Mr. Madison est prié de Se faire informer, et Si Mr. le Président des Etats Unis n’y voit point d’obstacles, le Soussigné regarderait comme une marque de bienveillance donnée au Gouvent. Français de pouvoir être mis en possession des fonds ainsi disponibles de manière à pouvoir, par là, couvrir des depenses qui Sont d’une nature urgente et pour lesquelles il desirerait nêtre pas réduit à tirer.
L. A. Pichon
 
Condensed Translation
Reminds JM that a few days ago he informed him of his motives for wishing to accelerate restitutions so as to be able to take possession of the property of owners who are not on the spot. His motives will be easily understood considering the low esteem in which the French legation now stands and the impossibility of the legation’s rendering service other than by entering into ruinous negotiations for which he would bear all responsibility. Intends to apply the funds to the service he is eventually to be charged with and to pay off the claimants when they present themselves to the French government. Has learned from the treasury secretary that part of the payment coming to the U.S. was available even without congressional approval, since the promulgation of the convention. If so, and if the president would not be opposed, it would be a kindness to the French government to give him possession of these funds to cover expenses of an urgent nature.
 

   RC (DNA: RG 59, NFL, France, vol. 1). Marked “(confidential)” and docketed by Wagner as received 5 Jan.

